                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-60807-CIV-ALTMAN/Hunt

SIMON PROPERTY GROUP, L.P., et al.,

       Plaintiffs,

v.

CASINO TRAVEL, INC., et al.,

      Defendants.
_________________________________/

                                             ORDER

       THIS MATTER came before the Court upon the Plaintiffs’ Motion for Preliminary

Injunction (the “Motion”) [ECF No. 6]. The Court conducted an evidentiary hearing on the Motion

on May 9, 2019, at which the Plaintiffs presented the testimony of two witnesses. The hearing

resumed on May 29, 2019, when the Plaintiffs and the Defendants each called witnesses and at the

conclusion of which the parties presented their oral arguments. The Court has carefully reviewed

the Plaintiffs’ Motion, the record, and the applicable law. For the reasons set out below, the Court

hereby DENIES the Plaintiffs’ Motion.

                                            The Facts

       On March 27, 2019, the Plaintiffs, Simon Property Group, L.P. (“Simon Property”);

Simon-Mills III, LLC (“Simon-Mills”); and Sunrise Mills (MLP), L.P. (“SMLP”), brought this

action for injunctive relief and damages against the Defendants, Casino Travel, Inc. (“Casino”);

Half Price Tour Tickets, LLC (“Half Price”); Tour95, LLC (“Tour95”); John Sansac; and Sol

Taylor. See Compl. [ECF No. 1].
       The Plaintiffs own and operate Sawgrass Mills, a large shopping mall in Sunrise, Florida.

Simon Property and Simon-Mills are the registered owners of the following trademarks (the

“Sawgrass Marks”), which are valid marks registered on the Principal Register of the United States

Patent and Trademark Office:

     Registered          Registration      Registration            Classes/Goods/Services
     Trademark            Number              Date
     SAWGRASS             1750400          February 2,    IC 036 – Shopping center services and
        MILLS                                 1993        leasing of shopping mall space
  (the “Word Mark”)



                                           February 2,    IC 036 – Shopping center services and
                          1750401
                                              1993        leasing of shopping mall space
  (the “First Design
        Mark”

                                           February 8,    IC 036 – Shopping center services and
                          2316377
(the “Second Design                           2000        leasing of shopping mall space
       Mark”)




                                                2
                                                           IC 009 –Magnetically encoded gift
                                                           cards; magnetically encoded stored
                                                           value cards.
                                                           IC 035 – business management services
                                                           in connection with retail shopping
                                                           centers; promoting the goods and
                                                           services of others by means of operating
                                                           retail shopping centers; advertising and
                                                           marketing services; digital marketing
                                                           services; promoting the goods and
                                                           services of others by means of
                                                           marketing and selling gift cards;
                                                           promoting the goods and services of
                                                           others by means of sponsorship
                                           December 5,
                           5350812                         relationships and strategic alliances; on–
 (the “Third Design                           2017
                                                           line retail store services in the field of
       Mark”)                                              gift cards.
                                                           IC 036 – Management and leasing of
                                                           retail shopping center space; retail
                                                           shopping center services, namely, rental
                                                           of shopping center space.
                                                           IC 037 – real estate development of
                                                           retail shopping centers, namely, the
                                                           planning and management of the
                                                           construction of retail shopping venues.
                                                           IC 041 – retail shopping center services,
                                                           namely, the hosting and conducting of
                                                           entertainment events at retail shopping
                                                           venues.

Compl. ¶ 15.

       The Complaint asserts federal claims of trademark infringement, false designation of

origin, and unfair competition, along with related state-law claims, against the Defendants. See

generally Compl. In essence, the Complaint alleges that the Defendants misappropriated the

Sawgrass Marks and thereby caused confusion in the marketplace. Id. ¶¶ 15–85. SMLP also brings

a breach-of-contract claim against Casino. Id. ¶¶ 86-91. The Complaint seeks damages and

injunctive relief, both preliminary and permanent, against the Defendants. Id. at 22.




                                                 3
        The Motion avers that the Defendants’ misuse of the Sawgrass Marks will, if allowed to

persist, cause the Plaintiffs irreparable harm. [See ECF No. 6]. After filing the Motion, the

Plaintiffs voluntarily dismissed their claims against Taylor. [ECF No. 54]. Two other Defendants,

Half Price and Sansac, never appeared in this action, and the Plaintiffs have obtained default final

judgments and permanent injunctions against both of them. [See ECF Nos. 63, 65]. As of this

Order, then, the Motion remains pending only against Casino and Tour95.

        At the hearing, the parties presented testimony and exhibits that established the following

relevant facts. Casino, through its president, Diego Casaballe, entered into a contract with SMLP

(the “Service Agreement”), whereby Casino agreed to provide private shuttle services to transport

customers to Sawgrass Mills. [See ECF No. 6-1 at 12–22]. The Service Agreement allowed Casino

to use the Sawgrass Marks to promote its shuttle services. Id. at 13. At the same time, the

Agreement required Casino to cease using the Sawgrass Marks—and to destroy or return to SMLP

all materials bearing the Sawgrass Marks—immediately upon the expiration or termination of the

Service Agreement. Id. The Service Agreement was renewed multiple times. The final renewal

took effect on October 1, 2018 and would have expired on March 31, 2019. Id. at 12. Notably,

SMLP retained the right to terminate the Service Agreement for any reason during the renewed

term. Id. at 13.

        Much of the testimony surrounded a November 14, 2018 meeting attended by Casaballe,

Sawgrass Mills Director of Tourism Victoria Cervantes, Sawgrass Mills Marketing Director Chris

Valle, and Sansac (a South Florida tourism services provider who owned Half Price). At the time

of the meeting, the parties agree, Casino’s financial condition was poor. During the meeting,

Casaballe informed the Sawgrass Mills representatives that Sansac would be helping Casino to

operate the Sawgrass-branded shuttles, which were now housed in a parking lot that Sansac owned.




                                                 4
According to the Sawgrass Mills representatives, Casaballe also informed them that Sansac had

taken control of sawgrassmillsshuttle.com, a website Casino had previously operated, which

displayed the Sawgrass Marks for the purpose of advertising Casino’s shuttle services.

        The news at the November 14 meeting alarmed the Sawgrass Mills representatives because

the Service Agreement prohibited Casino from assigning any of its rights under that agreement to

any other party without SMLP’s prior written consent. [See ECF No. 6-1 at 17]. Shortly after the

meeting, Sawgrass Mills instructed Casaballe and Sansac to remove both the Sawgrass-branded

wrapping from the shuttle buses and the Sawgrass Marks from the sawgrassmillsshuttle.com

website. On November 29, 2018, after it became clear that neither Casaballe nor Sansac planned

to respond to its demand, SMLP sent Casino a written notice terminating the Service Agreement.

Id. at 24.

        In December 2018, Cervantes learned that the Sawgrass-branded buses were still operating

without Sawgrass Mills’ authorization. Cervantes testified that the quality of the shuttle service

had declined substantially in the closing months of 2018, and that the Sawgrass Mills branding on

the buses had led to a significant increase in marketplace confusion. Specifically, Cervantes

testified that a number of local concierge operators had been misled into believing that the now-

degraded bus services were still affiliated with Sawgrass Mills. Moreover, in January 2019,

Cervantes visited the sawgrassmillsshuttle.com website and noticed that it continued to display the

Sawgrass Marks.

         Casaballe, for his part, testified that he shut down Casino in late November 2018. Notably,

the record contains no evidence that Casino has operated a single bus trip since. In any case, the

parties agree that Casino is no longer in operation. Moreover, Casaballe testified that, as of October

2018, he stopped paying the fees that are required to operate the sawgrassmillsshuttle.com website.




                                                  5
According to Casaballe, Sansac subsequently took over that site along with a phone number Casino

had used to handle reservations and operate the shuttle.

       The evidence failed to establish exactly how Sansac succeeded in obtaining Casino’s web

domain or its phone number. The Plaintiffs suggested, without support, that Sansac and Casaballe

had conspired to transfer ownership of the number and the website to Sansac as a way of shielding

Casino from liability. Casaballe, during his testimony, denied that he had engaged in any

coordination with Sansac after Casino went out of business in November 2018.1 In fact, Casaballe

testified that his relationship with Sansac ended abruptly after he broke into Sansac’s lot in

November or December 2018 and removed the license plates from Casino’s buses. Having learned

that Casaballe had broken into his lot without permission, Sansac became enraged and forbade

Casaballe from further entry onto his property. In response, Casaballe apparently informed Sansac

that he was no longer permitted to operate the buses because they were uninsured. Casaballe has

evidently not seen the buses or spoken to Sansac since.2 Either way, the evidence indisputably

showed that, at some point after Casino discontinued its use of the website and the phone number,

Sansac began using both to take customer reservations for shuttle trips to and from Sawgrass Mills.

       The parties presented precious little evidence, one way or the other, about Tour95. As

relevant here, Casaballe testified that he started Tour95 only as a means of obtaining local

government permits to operate Casino’s buses. Tour95 remains active and has a website,

miamitours95.com, but never operated a shuttle or had any capacity to take reservations for shuttle




1
  For reasons that are not at all clear, the Plaintiffs elected not to cross-examine Casaballe about
their theory that he had conspired with Sansac to transfer ownership of the number and the website
to Sansac in the latter part of 2018.
2
  Casaballe testified that he last heard about the buses when a bank called to tell him that the buses
would be repossessed—though Casaballe could not say whether the buses were ever, in fact,
repossessed.


                                                  6
services. At some point, miamitours95.com displayed a link to the sawgrassmillsshuttle.com

website. According to Casaballe, as soon as he learned that miamitours95.com contained a link to

the shuttle’s website, he contacted a web designer and directed him to remove the link. There is

thus no evidence that Tour95 ever operated a single bus trip, that it ever received or handled a

single shuttle reservation, or that there is any risk that it will continue to do either at any time in

the future.

                                              The Law

        A plaintiff seeking a preliminary injunction “must clearly establish the following

requirements: (1) a substantial likelihood of success on the merits; (2) a substantial threat of

irreparable injury; (3) that the threatened injury to the plaintiff outweighs the potential harm to the

defendant; and (4) that the injunction will not disserve the public interest.” Keister v. Bell, 879

F.3d 1282, 1287 (11th Cir.) (internal quotation marks omitted), cert. denied, 139 S. Ct. 208 (2018).

“A preliminary injunction is an extraordinary and drastic remedy not to be granted unless the

movant clearly establishes the burden of persuasion as to the four requisites.” Id. (internal

quotation marks omitted).

                                              Analysis

        The Plaintiffs have not met their burden of establishing that the Court’s failure to enter a

preliminary injunction against Casino or Tour95 would expose them to “a substantial threat of

irreparable injury.” Keister, 879 F.3d at 1287. To be sure, the evidence strongly suggests that

Sansac, through Half Price, continues to operate a shuttle bus business that both infringes the

Sawgrass Marks and causes significant consumer confusion—all to the Plaintiffs’ detriment. For

this reason, the Court has entered default judgments and permanent injunctions against both Sansac

and Half Price. [ECF Nos. 63, 65]. But the Plaintiffs have presented no evidence to support their




                                                  7
view that either Casino or Tour95 is currently operating a shuttle business or in any way infringing

the Plaintiffs’ trademarks. Indeed, the undisputed evidence conclusively established that neither

Casino nor Tour95 is actively engaged in any business at all.

       During oral argument, the Plaintiffs for the first time advanced a new theory, not raised in

their Motion—that, in November 2018, Casaballe had conspired with Sansac and Half Price to

continue operating the Sawgrass-branded buses after Casino’s operations had ceased. The Court

finds this new theory unpersuasive for two reasons.

       First, Casaballe is not a Defendant to this action. Even if the Plaintiffs’ conspiracy theory

were true, therefore, it would still fail to demonstrate that the ongoing conduct of the remaining

Defendants, Casino and Tour95, exposes the Plaintiffs to “a substantial risk of irreparable injury.”

       Second, Casaballe testified that he tried to stop Sansac from continuing to operate the

shuttle buses after the Service Agreement’s termination. Indeed, he even went so far as to admit

that he had broken into Sansac’s lot in order to remove the license plates from Casino’s buses.

And, when he learned that Tour95’s website still contained a link to sawgrassmillsshuttle.com,

Casaballe acted swiftly to remove the link. Casaballe’s undisputed testimony on these points

seriously undermines the Plaintiffs’ conspiracy theory.

       In this respect, the Court notes that the Plaintiffs elected not to cross-examine Casaballe

about their theory. The Court cannot grant the “extraordinary and drastic remedy” of a preliminary

injunction on what amounts to little more than unsupported speculation—speculation, the Court

should add, that was never raised in the Motion and which was belied by the record evidence.3




3
  The Plaintiffs are not without remedy, however. After all, they have already obtained permanent
injunctions against Sansac and Half Price—the only entities who appear to be actively infringing
the Sawgrass Marks.


                                                 8
                                          Conclusion

       For the foregoing reasons, the Court hereby ORDERS AND ADJUDGES that the

Plaintiffs’ Motion for Preliminary Injunction [ECF No. 6] is DENIED as to the Defendants,

Casino Travel, Inc., and Tour95, LLC. Moreover, in light of the Court’s entry of final judgments

and permanent injunctions against the Defendants, John Sansac and Half Price Tour Tickets, LLC,

the Plaintiffs’ Motion [ECF No. 6] is DENIED AS MOOT with respect to those Defendants.

Finally, with respect to the now-dismissed Sol Taylor, the Motion is likewise DENIED AS

MOOT.

       DONE AND ORDERED in Fort Lauderdale, Florida this 9th day of July 2019.




                                                   _________________________________
                                                   ROY K. ALTMAN
                                                   UNITED STATES DISTRICT JUDGE

cc:    counsel of record




                                               9
